COOK, Judge
(concurring in the result):
I concur with that portion of the opinion which holds that judicial notice may be taken of an existing service regulation and that the procedure followed here was sufficient to correct the failure to specifically notice the regulation during the trial. See United States v. Rivero, 532 F.2d 450 (5th Cir.1976); American Legion Post No. 90 v. First National Bank and Trust Co., 113 F.2d 868 (2d Cir.1940); see also McCormick’s Handbook of the Law of Evidence § 335 (E. Cleary, 2d ed. 1972); Thayer, Preliminary Treatise on Evidence 279-280 (1898). I have already expressed my opinion of the decision in United States v. Williams, 3 M.J. 155, 157 (C.M.A.1977) (Cook, J., dissenting). I, therefore, concur in affirming the decision of the United States Navy-Marine Corps Court of Military Review.